

BUSINESS FINANCING MODIFICATION AGREEMENT


This Business Financing Modification Agreement is entered into as of October 9,
2014, by and between Inuvo, Inc., a Nevada corporation ("Parent"), Babytobee,
LLC, a New York limited liability company ("Babytobee"), Kowabunga Marketing,
Inc., a Michigan corporation ("Kowabunga "), Vertro , Inc., a Delaware
corporation ("Vertro"), and Alot, Inc., a Delaware corporation ("Alot" and
together with Parent, Babytobee, Kowabunga and Vertro, each a "Borrower" and
collectively, "Borrowers") and Bridge Bank, National Association ("Lender").


I.    DESCRIPTION OF Existing indebtedness: Among other indebtedness which may
be owing by Borrower to Lender, Borrower is indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated March I , 2012, by
and between Borrower and Lender, as may be amended from time to time (the
"Business Financing Agreement"). Capitalized terms used without definition
herein shall have the meanings assigned to them in the Business Financing
Agreement.


Hereinafter , all indebtedness owing by Borrower to Lender shall be referred to
as the "Indebtedness" and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
"Existing Documents."


2.
DESCRIPTION OF CHANGE IN TERMS.



A.
Modification(s) to Business Financing Agreement:



i)
Section 4.15 of the Business Financing Agreement is hereby amended and restated
in its entirety to read as follows:



4.15    Maintain Borrowers' consolidated financial condition as follows using
generally accepted accounting principle s consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):


(a)    Asset Coverage Ratio, measured monthly , of not less than (i) 1 .25 to
1.00 for the month ended August 31 , 2014 and September 30, 20 14; (ii) 1.15 to
1.00 for the
month ending October 31 , 20 14, November 30, 20 14, and December 31, 2014, and
(iii)
1.25 to 1.00 for the month ending January 31, 20 15 and each month thereafter.


(b)    Debt Service Coverage Ratio, measured monthly on a trailing 3-month
basis, of not less than I.75 to 1.00 for the August 2014 measuring period , and
each monthly measuring period thereafter.


(c)    For the August 2014 and September 2014 measuring periods , Borrowers
shall not negatively deviate more than 20% from the approval l revenue and
adjusted EBITA as calculated in the projected plan most recently submitted and
accepted by Lender in its sole discretion.


ii)
The following defined term set forth in Section 12. 1 of the Business Financing
Agreement

is hereby amended and restated in its entirety, as follows:


"Debt Service Coverage Ratio" means, (i) for the months ended August 31, 20 14
and September 30, 2014, the ratio of Operating Profit to the sum of the current
portion of Borrowers ' long term indebtedness for the period being measured; and
(ii) for the month ending October 31, 20 14 and each monthly period thereafter,
the ratio of Operating Profit minus Borrowers' capitalized labor expenses to the
sum of the current portion of Borrowers' long term indebtedness plus all
interest payments on all indebtedness during such period.


3.CONSISTENT CHANGES. The Existing Document s are each hereby amended wherever
necessary to reflect the changes described above.



--------------------------------------------------------------------------------





4.
INTENTIONALLY OMITTED .



5.NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that , as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a "Releasing Party")
acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party's assurance that it has no claims
against Lender or any of Lender 's officers, directors, employees or agents.
Except for the obligation s arising hereafter under this Business Financing
Modification Agreement , each Releasing Party releases Lender, and each of
Lender 's and entity 's officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature ,
including any claims that Releasing Party, its successors, counsel , and
advisors may in the future discover they would have now had if they had known
facts not now known to them, whether founded in contract, in tort or pursuant to
any other theory of liability, including but not limited to any claims arising
out of or related to the Agreement or the transactions contemplated thereby.
Releasing Party waives the provisions of California Civil Code section 1542,
which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAlMS WHICH THE CRED!TOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUT ING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
The provisions, waive rs and releases set forth in this section are binding upon
each Releasing Party and its shareholders , agents, employees, assigns and
successors in interest. The provisions, waive rs and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement,
and/or Lender 's actions to exercise any remedy available under the Agreement or
otherwise.


6.CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
ex1stmg [indebtedness, Lender is relying upon Borrower 's representation s,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement ,
the tem1s of the Existing Documents remain unchanged and in full force and
effect. Lender 's agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.
7.INTENTIONALLY OM ITTED.


8.NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRE SENTS AND
AGREES THAT : (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTI ES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR
, CONTEMPORANEOUS , OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE
PARTIES.


9.COUNTERSIGNATURE. Th is Business Financing Modification Agreement shall become
effective only when executed by Lender and Borrower.









--------------------------------------------------------------------------------



BORROWER:


INUVO, INC.




By:         


Name:               


Title:     








BABYTOBEE , LLC




By:         




Name: -------------------­


Title:     








KOW ABUNGA MARKETING, INC.




By:         




Name: ----------------


Title:     








VERTRO, INC.




By:         


Name:     
 




--------------------------------------------------------------------------------



LENDER:


BRIDGE BANK , NATIONAL ASSOCIAT ION




By:         


Name: -----------------------
Title:     


Title:     








A LOT, INC.




By:         


Name:     


Title:     







